     Case: 1:19-cv-07164 Document #: 48 Filed: 06/23/20 Page 1 of 1 PageID #:369

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Bradley Acaley
                           Plaintiff,
v.                                               Case No.: 1:19−cv−07164
                                                 Honorable Matthew F. Kennelly
Vimeo, Inc.
                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, June 23, 2020:


        MINUTE entry before the Honorable Matthew F. Kennelly: The Court denied
defendant's motion to stay and compel arbitration. Defendant has filed a notice of appeal.
This is an appeal as a matter of right under 9 USC 16(a)(1). Proceedings before this Court
are stayed pending appeal. The case is administratively terminated because it is expected
that the appeal will be pending for some time. The parties are directed to file a joint status
report regarding the appeal on 11/30/2020. The status hearing set for 6/29/2020 is vacated.
Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
